United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2898
                         ___________________________

                                    Rene D. Meyer

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

      Judge Patrick Schroeder; Judge Eric Johnson; Minnehaha County, Inc.;
 Minnehaha State’s Attorney’s Office; Aaron McGowan; State of South Dakota,
 Inc.; Jason Ravnsborg, Attorney General; Minnehaha Public Defender’s Office;
                                 Lisa Capellupo

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                    ____________

                               Submitted: July 1, 2019
                                Filed: July 19, 2019
                                   [Unpublished]
                                   ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       South Dakota resident Rene Meyer brought this civil rights action against state-
court judges and other officials claiming violations of her rights as a result of an
allegedly mishandled criminal misdemeanor charge against her, which was ultimately
dismissed. The District Court1 granted the defendants’ motions to dismiss, and Meyer
appeals. After de novo review of the record, we see no reversible error. See Seldin
v. Seldin, 879 F.3d 269, 272 (8th Cir. 2018); Kelly v. City of Omaha, 813 F.3d 1070,
1075 (8th Cir. 2016). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-